I would first like to express 
my great appreciation for the efforts of Secretary-
General Ban Ki-moon to promote and achieve peace, 
security and prosperity in the world. I would also like 
to duly acknowledge the work of Mr. John William 
Ashe, President of the General Assembly at its previous 
session, to offer my best wishes to President Kutesa 
for his stewardship of the Assembly at its sixty-ninth 
session, and to confirm Montenegro’s willingness to 
cooperate fully with him in his accomplishment of 
his important duties. I emphasize the relevance of the 
theme of the current session, since it is highly pertinent 
to our efforts to meet the Millennium Development 
Goals with the imminent arrival of 2015.

As ever, Montenegro remains committed to an 
effective multilateral system, resting on a strong United 
Nations. As a responsible Member of the United Nations, 
Montenegro is therefore committed to continuing 
to contribute to strengthening the Organization and 
building a functional, integrated system that promotes 
respect for human rights, democracy and the rule of 
law, while devising and implementing global responses 
to global challenges. In that regard, we will continue to 
support the process of general reform and of system-
wide coherence, as well as the integrated Delivering 
as One programme of action, based on successful 
implementation at the national level. I am proud to 
point out here that in March, in the most beautiful part 
of Montenegro’s capital city, Podgorica, we opened the 
United Nations Eco building, host to all the specialized 
United Nations agencies, and offering the best possible 
conditions for their work and their implementation of 
the Delivering as One concept. I see this project as a 
strong tool of reliable partnership for Montenegro in 
achieving fundamental United Nations goals.

As a member of the Human Rights Council, 
Montenegro will continue to fully support the integration 
of human rights dimensions into all aspects of the work 
of the United Nations and to further strengthen the role 
of the Council in response to violations of human rights, 
while preserving the universality of international 
human rights law and the independence of the United 
Nations human rights system. In our approach, the 
key priority is to promote the rights of vulnerable 
groups — children, youth, the elderly, persons with 
disabilities, and lesbian, gay, bisexual and transgender 
persons — and to promote gender equality and the fight 
against discrimination.

Peace and stability, as preconditions for prosperous 
development, can be ensured through positive activism 
in global international organizations, primarily in 
the United Nations, and the constructive approach of 
every country in the sphere of regional policy, as well 
as a commitment to good-neighbourly cooperation. 
Therefore, Montenegro strongly promotes this 
approach in bilateral relations and regional initiatives 
in South-East Europe. We are certain that the success 
of Montenegro in the process of integration into 
the European Union and NATO represents a major 
contribution to the stability and opening up of prospects 
for development of the wider Balkans region.

Montenegro strongly supports global efforts 
towards disarmament and non-proliferation. This year, 
we ratified the Arms Trade Treaty, becoming the forty-
fourth country to do so. Our ratification represents 
our contribution towards the entry into force of that 
historic Treaty, as well as an illustration of our firm 
commitment to a responsible global arms trade.

Open and frozen conflicts, from Ukraine across the 
Middle East to Africa, pose a threat to durable global 
stability. Of particular concern is the fact that the 
escalation of violence typically causes humanitarian 
disasters and massive human rights violations. We 
fully advocate an urgent end to violence and a political 
dialogue that would lead to solutions in accordance with 
international law, the Charter of the United Nations and 
relevant United Nations resolutions. In that context, 
we believe that the United Nations and international 
community’s activities should place stronger emphasis 
on better utilizing preventive measures under Chapter 
VI of the Charter, with a special focus on mediation as 
a highly cost-effective tool for conflict prevention and 
the peaceful resolution of conflicts.

I would like to reaffirm Montenegro’s strong 
commitment to the responsibility to protect as a matter 
of national priority. Montenegro welcomes the French 
initiative to seek a code of conduct on the use of the veto 
in situations of genocide, war crimes, crimes against 
humanity and ethnic cleansing, and remains keen on 
putting that proposal into operation.


The rule of law and the protection of civilians in 
peacekeeping missions are of particular importance, 
and we stand for the consistent implementation of the 
mandates of United Nations peacekeeping missions, 
to which we are ready to contribute. Unfortunately, 
terrorism still poses an enormous threat to international 
peace and security, as evidenced by current events in the 
Middle East. I consider it necessary to step up efforts 
at all levels in preventing terrorism, in accordance 
with international instruments and the United Nations 
Global Counter-Terrorism Strategy.

Montenegro strongly promotes a sustainable 
development policy and, in line with our active 
participation in the Open Working Group on Sustainable 
Development Goals, we are committed to further 
contribute towards the elaboration of a transformative 
and ambitious post-2015 development framework. I 
think that the post-2015 development agenda must be 
based on an approach of respect for and the promotion 
of human rights, where human development will truly 
ensure that no one is neglected. Poverty eradication and 
sustainable prosperity for the benefit of all people and 
the planet must be the overarching objective and guide 
the design of a transformative development agenda.

We strongly support the important United 
Nations mission implemented by the United Nations 
Development Programme (UNDP) relating to human 
development, which essentially affirms fundamental 
human values. We are proud that two weeks ago, 
UNDP chose Montenegro to host the presentation of 
this year’s Human Development Report for the South-
East Europe and Central Asia regions. We see this as 
a recognition of Montenegro’s progress, affirmation of 
human development, and proof of a reliable partnership 
between Montenegro and the United Nations.

Finally, I wish to emphasize the fact that the United 
Nations has a responsible partner in Montenegro, which 
will continue to promote and pursue the goals and 
values fostered by the Charter.
